[Commerce Bancshares, Inc. Letterhead] July 30, 2013 Via EDGAR Transmission Securities and Exchange Commission Division of Corporation Finance Attention: Suzanne Hayes treet, N.E. Washington, D.C. 20549-4561 Re: Commerce Bancshares, Inc. Registration Statement on Form S-4 File No. 333-189535 Dear Ms. Hayes: Pursuant to Rule 461(a) under the Securities Act of 1933, as amended, Commerce Bancshares, Inc. (the “Company”) hereby requests acceleration of the effective date of the above-referenced registration statement so that the Registration Statement will become effective as of 4:30 p.m. Eastern Time, July 30, 2013, or as soon thereafter as practicable. Very truly yours, /s/ Thomas J. Noack Thomas J. Noack, Vice President and Secretary
